DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 8/16/22.    
Claim(s) 1-12 was/were amended.  Claim(s) 13-20 is/are canceled.  Claim(s) 21-28 is/are added.  
Claim(s) 1-12 & 21-28 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-21 & 21-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drevo, U.S. Pub/Patent No. 2016/0132787 A1 in view of Srivastava, U.S. Patent/Pub. No. 2020/0372409 A1.
As to claim 1, Drevo teaches a system comprising: 
a hardware processing unit; and 
a storage resource storing computer-readable instructions which, when executed by the hardware processing unit, cause the hardware processing unit to: 
retrieve network context data describing a plurality of nodes communicatively connected within a computer network (Drevo, figure 7; page 2, paragraph 11; page 5, paragraph 65; page 6, paragraph 76; i.e., [0011] The parameters may include a wall time budget, a performance threshold, number of models to evaluate, or a performance metric; [0065] The workernodes 110 are coupled to read/write data to/from the shared repositories 104 and the data hub 106. In some embodiments, the worker nodes 110 communicate via the data hub 106 and no inter-worker communication is needed to process a data run; [0076] The budget type attribute 204r specifies whether no budget should be used ("none"), a wall time budget should be used ("walltime"), or a number-of-models-trained budget should be used ("models"). For a wall time budget, the wall time budget attribute 204t specifies the maximum number of minutes to complete the data run. For a number-of-models considered budget, the models budget attribute 204s specifies the maximum number of models that should be evaluated (i.e., trained on the dataset and evaluated for performance) during the data run; (Detail Description, definition of network context data (paragraph 30-31)), wherein the network context data includes input data having a plurality of data fields describing behavior of the plurality of nodes and the communicative connections (Drevo, figure 1; page 5, paragraph 65; page 12, paragraph 157; i.e., [0065] The workernodes 110 are coupled to read/write data to/from the shared repositories 104 and the data hub 106. In some embodiments, the worker nodes 110 communicate via the data hub 106 and no inter-worker communication is needed to process a data run; [0157] This not only allows users to access the power of the system 100, but also contributes entries to the data-model matrix thus increasing the experiences from which the system could learn as time goes on. This enables other users to find better models for their dataset (so-called "collaborative learning")); 
based at least on the inferred type of the evaluation, automatically select a machine learning model of a plurality of machine learning models to perform the evaluation (Drevo, page 12, paragraph 156 & 158; i.e., [0156] Based on this response, the user can train the candidate models on their local system to evaluate the performance of each candidate model using cross-validation or any other desired performance metric. Again using the API, the user uploads the performance data to the system 100 and requests new modeling recommendations; [0158] to find the "best" model for each chunk independently. The independent models can then be fused into a "meta model" that performs well over the entire dataset); 
based on the inferred correlation, automatically select a subset of features corresponding to the subset of data fields to train the selected machine learning model (Drevo, page 4, paragraph 45; i.e., [0045] model training times, measures of predictive power, average performance for evaluation, training time, number of features, baselines, and comparative performance among methodologies…immutable log for model performances (e.g., classifier performances), dataset attributes, and error reporting; (Detail Description, definition of feature (paragraph 41)); 
train the selected machine learning model using the selected subset of features (Drevo, page 5, paragraph 62-63; page 12, paragraph 152; i.e., [0062] worker node 110, such as training a model on a dataset and storing the model performance to the is performance table 106d; [0063] model training times, measures of predictive power, average performance for evaluation, training time, number of features, baselines, and comparative performance among models and modeling techniques; [0152] At block 606, the ICRT routine400 of FIG. 4 may be performed to recommend a modeling methodology, hyperpartition, or model for use with the dataset); and 
output the trained machine learning model, the trained machine learning model being configured to perform the evaluation for providing the requested output associated with managing the computer network (Drevo, page 5, paragraph 57; page 9, paragraph 114; i.e., [0057] a user can configure various parameters of a data run. For example, the user can specify a hyperpartition selection strategy, a hyperparameter tuning strategy, a performance metric to optimize, a budget, a priority level; [0114] the training process described below in conjunction with FIG. 7. The newly trained model may be evaluated for performance using the specified performance metric ( e.g., the metric specified by attribute 204v of the data runs table 106b) and the results stored in the data hub (and, thus, within the performance matrixM).
But Drevo failed to teach the claim limitation wherein infer, based on a requested output associated with managing the computer network, a type of evaluation to be performed on the input data retrieved for the computer network; perform an automated evaluation on the plurality of data fields to infer a correlation between at least a subset of the plurality of data fields and the requested output. 
However, Srivastava teaches the limitation wherein infer, based on a requested output associated with managing the computer network, a type of evaluation to be performed on the input data retrieved for the computer network; perform an automated evaluation on the plurality of data fields to infer a correlation between at least a subset of the plurality of data fields and the requested output (Srivastava, page 9, paragraph 95; i.e., At step 608, the EM field compensation device 118 trains a machine learning dataset to compensate for EM distortion fields from the one or more distortion objects 130 using the field model, the EM information, and/or the location information. For example, the EM field compensation device 118 may use an artificial neural network (e.g., machine learning dataset) to compensate for the EM distortion fields. Generally speaking, artificial neural networks are computational models based on structures and functions of biological neural networks. Artificial neural networks may be implemented under a variety of approaches, including a multilayer feedforward network approach (as described below) or a recurrent neural network approach, among others. One artificial neural network approach involves identifying various inputs and target outputs for training an artificial neural network. For example, a set of "training data"-with known inputs and known outputs such as-is used to train the artificial neural network. The training data may be data samples for multiple types or categories of data and corresponding known target results for each data sample. The known inputs and outputs (e.g., the EM field calibration measurements, the corresponding determined spatial locations, and/or the field model) are fed into the artificial neural network, which processes that data to train itself to resolve/compute results for additional sets of data, this time with new inputs and unknown results (e.g., EM field procedure measurements and the predicted spatial location of the medical device 104). As a result, the artificial neural network may predict target outputs from a set of inputs. In this manner, a trained artificial neural network may use inputs that, individually, may not be direct parameters for particular tests or testing schemes and that may include different classes of parameters/data, to produce desired target outputs for those tests or testing schemes).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Drevo to substitute field calibration measurements from Srivastava for performance table from Drevo to determining a first error corresponding to a predicted spatial location of the calibration device (Srivastava, page 1, paragraph 12).
As to claim 2, Drevo-Srivastava teaches the system as recited in claim 1, wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: 
identify a training budget for training the selected machine learning model (Drevo, figure 7; page 2, paragraph 11; page 6, paragraph 76; i.e., [0011] The parameters may include a wall time budget, a performance threshold, number of models to evaluate, or a performance metric; [0076] The budget type attribute 204r specifies whether no budget should be used ("none"), a wall time budget should be used ("walltime"), or a number-of-models-trained budget should be used ("models"). For a wall time budget, the wall time budget attribute 204t specifies the maximum number of minutes to complete the data run. For a number-of-models considered budget, the models budget attribute 204s specifies the maximum number of models that should be evaluated (i.e., trained on the dataset and evaluated for performance) during the data run; (Detail Description, definition of network context data (paragraph 30-31)); and 
select a model type of the selected machine learning model based at least on the training budget (Drevo, page 3, paragraph 35 & 37; page 5, paragraph 57; i.e., [0035] "hyperparameters" refers to model parameters that are relevant when certain choices are made for other model parameters. In other words, hyperparameter are conditioned on other parameters; [0037] "trained model" is a model that has been trained on one or more datasets; [0057] a user can configure various parameters of a data run. For example, the user can specify a hyperpartition selection strategy, a hyperparameter tuning strategy, a performance metric to optimize, a budget, a priority level).
As to claim 3, Drevo-Srivastava teaches the system as recited in claim 1, wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: 
identify a training budget for training the selected machine learning model (Drevo, figure 7; page 2, paragraph 11; page 6, paragraph 76; i.e., [0011] The parameters may include a wall time budget, a performance threshold, number of models to evaluate, or a performance metric; [0076] The budget type attribute 204r specifies whether no budget should be used ("none"), a wall time budget should be used ("walltime"), or a number-of-models-trained budget should be used ("models"). For a wall time budget, the wall time budget attribute 204t specifies the maximum number of minutes to complete the data run. For a number-of-models considered budget, the models budget attribute 204s specifies the maximum number of models that should be evaluated (i.e., trained on the dataset and evaluated for performance) during the data run; (Detail Description, definition of network context data (paragraph 30-31)); and 
select one or more hyperparameters of the selected machine learning model based at least on the training budget (Drevo, page 3, paragraph 35 & 37; i.e., [0035] The term "hyperparameters" refers to model parameters that are relevant when certain choices are made for other model parameters. In other words, hyperparameter are conditioned on other parameters; [0037] A "trained model" is a model that has been trained on one or more datasets).
As to claim 4, Drevo-Srivastava teaches the system as recited in claim 1, wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: 
identify a memory budget for training the selected machine learning model (Drevo, figure 7; page 2, paragraph 11; page 6, paragraph 76; i.e., [0011] The parameters may include a wall time budget, a performance threshold, number of models to evaluate, or a performance metric; [0076] The budget type attribute 204r specifies whether no budget should be used ("none"), a wall time budget should be used ("walltime"), or a number-of-models-trained budget should be used ("models"). For a wall time budget, the wall time budget attribute 204t specifies the maximum number of minutes to complete the data run. For a number-of-models considered budget, the models budget attribute 204s specifies the maximum number of models that should be evaluated (i.e., trained on the dataset and evaluated for performance) during the data run; (Detail Description, definition of network context data (paragraph 30-31)); and 
select a particular model type of the selected machine learning model based at least on the memory budget (Drevo, page 3, paragraph 35 & 37; page 6, paragraph 76; i.e., [0035] The term "hyperparameters" refers to model parameters that are relevant when certain choices are made for other model parameters. In other words, hyperparameter are conditioned on other parameters; [0037] A "trained model" is a model that has been trained on one or more datasets; [0076] The budget type attribute 204r specifies whether no budget should be used ("none"), a wall time budget should be used ("walltime"), or a number-of-models-trained budget should be used ("models"). For a wall time budget, the wall time budget attribute 204t specifies the maximum number of minutes to complete the data run. For a number-of-models considered budget, the models budget attribute 204s specifies the maximum number of models that should be evaluated (i.e., trained on the dataset and evaluated for performance) during the data run; (Detail Description, definition of network context data (paragraph 30-31)).
As to claim 5, Drevo-Srivastava teaches the system as recited in claim 1, wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: 
identify a memory budget for training the selected machine learning model (Drevo, figure 7; page 2, paragraph 11; page 6, paragraph 76; i.e., [0011] The parameters may include a wall time budget, a performance threshold, number of models to evaluate, or a performance metric; [0076] The budget type attribute 204r specifies whether no budget should be used ("none"), a wall time budget should be used ("walltime"), or a number-of-models-trained budget should be used ("models"). For a wall time budget, the wall time budget attribute 204t specifies the maximum number of minutes to complete the data run. For a number-of-models considered budget, the models budget attribute 204s specifies the maximum number of models that should be evaluated (i.e., trained on the dataset and evaluated for performance) during the data run; (Detail Description, definition of network context data (paragraph 30-31)); and 
select one or more hyperparameters of the selected machine learning model based at least on the memory budget (Drevo, page 3, paragraph 35 & 37; page 6, paragraph 76; i.e., [0035] The term "hyperparameters" refers to model parameters that are relevant when certain choices are made for other model parameters. In other words, hyperparameter are conditioned on other parameters; [0037] A "trained model" is a model that has been trained on one or more datasets; [0076] The budget type attribute 204r specifies whether no budget should be used ("none"), a wall time budget should be used ("walltime"), or a number-of-models-trained budget should be used ("models"). For a wall time budget, the wall time budget attribute 204t specifies the maximum number of minutes to complete the data run. For a number-of-models considered budget, the models budget attribute 204s specifies the maximum number of models that should be evaluated (i.e., trained on the dataset and evaluated for performance) during the data run; (Detail Description, definition of network context data (paragraph 30-31)).
As to claim 6, Drevo-Srivastava teaches the system as recited in claim 1, wherein select hyperparameters of the selected machine learning model based at least on the network context data (Drevo, page 3, paragraph 35 & 37; page 6, paragraph 76; i.e., [0035] The term "hyperparameters" refers to model parameters that are relevant when certain choices are made for other model parameters. In other words, hyperparameter are conditioned on other parameters; [0037] A "trained model" is a model that has been trained on one or more datasets; [0076] The budget type attribute 204r specifies whether no budget should be used ("none"), a wall time budget should be used ("walltime"), or a number-of-models-trained budget should be used ("models"). For a wall time budget, the wall time budget attribute 204t specifies the maximum number of minutes to complete the data run. For a number-of-models considered budget, the models budget attribute 204s specifies the maximum number of models that should be evaluated (i.e., trained on the dataset and evaluated for performance) during the data run; (Detail Description, definition of network context data (paragraph 30-31)).
As to claim 7, Drevo-Srivastava teaches the system as recited in claim 1, wherein select at least one prior for the selected machine learning model based at least on the network context data (Drevo, figure 7; page 2, paragraph 11; page 6, paragraph 76; i.e., [0011] The parameters may include a wall time budget, a performance threshold, number of models to evaluate, or a performance metric; [0076] The budget type attribute 204r specifies whether no budget should be used ("none"), a wall time budget should be used ("walltime"), or a number-of-models-trained budget should be used ("models"). For a wall time budget, the wall time budget attribute 204t specifies the maximum number of minutes to complete the data run. For a number-of-models considered budget, the models budget attribute 204s specifies the maximum number of models that should be evaluated (i.e., trained on the dataset and evaluated for performance) during the data run; (Detail Description, definition of network context data (paragraph 30-31)).
As to claim 8, Drevo-Srivastava teaches the system as recited in claim 1, wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: 
receive input data relating network behavior on the computer network to a plurality of candidate features (Drevo, page 12, paragraph 155; i.e., [0155] It will be appreciated that the illustrative method 600 uses a two-part technique to find the "best" model for a dataset: an ICRT routine (block 606) and a hybrid optimization process (block 608). The techniques are complementary, in that a methodology/hyperpartition recommended by the ICRT routine could be used as input to narrow the optimization search space); and 
based at least on the network received input data, select the subset of features from the candidate features training the selected machine learning model (Drevo, page 4, paragraph 56; i.e., [0056]  wherein the training dataset is used to train a candidate model and the test dataset is used to measure the performance of the trained model using a specified performance metric).
As to claim 9, Drevo-Srivastava teaches the system as recited in claim 1, wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: 
based at least on the network context data: 
constrain selection the selected machine learning model to a machine learning model type of one or more pools of available machine learning model types (Drevo, page 12, paragraph 156 & 158; i.e., [0156] Based on this response, the user can train the candidate models on their local system to evaluate the performance of each candidate model using cross-validation or any other desired performance metric. Again using the API, the user uploads the performance data to the system 100 and requests new modeling recommendations; [0158] to find the "best" model for each chunk independently. The independent models can then be fused into a "meta model" that performs well over the entire dataset); 
constrain selection of hyperparameters of the selected machine learning model from a range of potential hyperparameters based on the machine learning model type (Drevo, figure 4A-5; page 1, paragraph 9; i.e., [0009] to select a modeling methodology from the model methodology repository; to generate a parameterization within with the model methodology, to generate a model having the selected modeling methodology and generated parameterization, to train the generated model on the selected dataset, to evaluate the performance of the trained model on the selected dataset, to generate a performance record, and to store the generated performance record to the data hub); and 
constrain selection of the subset of features to train the selected machine learning model based on a plurality of candidate features (Drevo, figure 4; page 1, paragraph 9; i.e., [0009] to select a modeling methodology from the model methodology repository; to generate a parameterization within with the model methodology, to generate a model having the selected modeling methodology and generated parameterization, to train the generated model on the selected dataset, to evaluate the performance of the trained model on the selected dataset, to generate a performance record, and to store the generated performance record to the data hub).
As to claim 10, Drevo-Srivastava teaches the system as recited in claim 1, wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: 
based at least on the network context data, perform a feasibility check to determine whether a successful model is likely to be identified (Drevo, figure 4A-5; page 7, paragraph 80 & 86; i.e., [0080] To programmatically search for the "best"
model for a dataset, the system 100 must be able to enumerate parameters, generate acceptable inputs are for each parameter, and designate continuous, integer-valued, or 2o categorical parameters. When searching spaces of multiple modeling methodologies, a number of challenges to finding the best model arise either in the isolation of one methodology or from an aggregation); and 
output a result of the feasibility check via a user interface (Drevo, page 12, paragraph 156 & 158; i.e., [0156] Based on this response, the user can train the candidate models on their local system to evaluate the performance of each candidate model using cross-validation or any other desired performance metric. Again using the API, the user uploads the performance data to the system 100 and requests new modeling recommendations; [0158] to find the "best" model for each chunk independently. The independent models can then be fused into a "meta model" that performs well over the entire dataset).
As to claim 11, Drevo-Srivastava teaches the system as recited in claim 1, wherein the computer-readable instructions, when executed by the hardware processing unit, cause the hardware processing unit to: 
receive input data relating network behavior on the computer network to a plurality of candidate features (Drevo, page 12, paragraph 155; i.e., [0155] It will be appreciated that the illustrative method 600 uses a two-part technique to find the "best" model for a dataset: an ICRT routine (block 606) and a hybrid optimization process (block 608). The techniques are complementary, in that a methodology/hyperpartition recommended by the ICRT routine could be used as input to narrow the optimization search space); and 
based at least on feature information in the received input data, select the subset of features from the candidate features for training the selected machine learning model (Drevo, page 4, paragraph 56; i.e., [0056] wherein the training dataset is used to train a candidate model and the test dataset is used to measure the performance of the trained model using a specified performance metric).
As to claim 12, Drevo-Srivastava teaches the system as recited in claim 1, wherein training the selected machine learning model to perform the evaluation for providing the requested output associated with managing the computer network further comprises: training the selected machine learning model to evaluate the network for at least one of network management, traffic engineering, congestion control, virtual machine placement, adaptive video streaming, debugging, or security threats (Drevo, page 5, paragraph 62; page 6, paragraph 68; i.e., [0068] The user can track the progress of the data run and/or view the results of a data run via the job management UI 102c and/or the visualization UI 102d).
As to claim 25, Drevo-Srivastava teaches the method as recited in claim 21.  But Drevo failed to tech the claim limitation wherein the type of evaluation comprises a model type, and wherein inferring the type of evaluation is based on determining that the model type is trained based on a relationship between the requested output and the input data.
However, Srivastava teaches the limitation wherein the type of evaluation comprises a model type, and wherein inferring the type of evaluation is based on determining that the model type is trained based on a relationship between the requested output and the input data (Srivastava, page 9, paragraph 95; i.e., At step 608, the EM field compensation device 118 trains a machine learning dataset to compensate for EM distortion fields from the one or more distortion objects 130 using the field model, the EM information, and/or the location information. For example, the EM field compensation device 118 may use an artificial neural network (e.g., machine learning dataset) to compensate for the EM distortion fields. Generally speaking, artificial neural networks are computational models based on structures and functions of biological neural networks. Artificial neural networks may be implemented under a variety of approaches, including a multilayer feedforward network approach (as described below) or a recurrent neural network approach, among others. One artificial neural network approach involves identifying various inputs and target outputs for training an artificial neural network. For example, a set of "training data"-with known inputs and known outputs such as-is used to train the artificial neural network. The training data may be data samples for multiple types or categories of data and corresponding known target results for each data sample. The known inputs and outputs (e.g., the EM field calibration measurements, the corresponding determined spatial locations, and/or the field model) are fed into the artificial neural network, which processes that data to train itself to resolve/compute results for additional sets of data, this time with new inputs and unknown results (e.g., EM field procedure measurements and the predicted spatial location of the medical device 104). As a result, the artificial neural network may predict target outputs from a set of inputs. In this manner, a trained artificial neural network may use inputs that, individually, may not be direct parameters for particular tests or testing schemes and that may include different classes of parameters/data, to produce desired target outputs for those tests or testing schemes).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Drevo to substitute field calibration measurements from Srivastava for performance table from Drevo to determining a first error corresponding to a predicted spatial location of the calibration device (Srivastava, page 1, paragraph 12).

Claim(s) 21-23, 24, 26, 27 & 28 are directed to a method claims and they do not teach or further define over the limitations recited in claim(s) 1-3, 6, 11, 9 & 8.  Therefore, claim(s) 21-23, 24, 26, 27 & 28 are also rejected for similar reasons set forth in claim(s) 1-3, 6, 11, 9 & 8.

Listing of Relevant Arts
Aktiengesellschaft, U.S. Patent/Pub. No. US 20170091615 A1 discloses selected artificial neural network model for evaluating.
Losoya, U.S. Patent/Pub. No. US 20190277130 A1 discloses machine learning algorithm selection based on evaluate the type of inputs and outputs.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449